04/09/2021
          IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT KNOXVILLE
                             Assigned on Briefs October 27, 2020

                      STATE OF TENNESSEE v. JOSHUA HURT

                     Appeal from the Criminal Court for Knox County
                        No. 109705 Steven Wayne Sword, Judge
                        ___________________________________

                               No. E2020-00236-CCA-R3-CD
                           ___________________________________

The Defendant-Appellant, Joshua Hurt, was convicted by a Knox County jury of attempted
voluntary manslaughter (Count 1), in violation of Tennessee Code Annotated section 39-
13-211, as a lesser included offense of attempted first-degree murder, employment of a
firearm during the commission of or attempt to commit a dangerous felony (Count 2),
possession of a firearm with the intent to go armed during the commission of or attempt to
commit a dangerous felony (Count 3), in violation of Tennessee Code Annotated section
39-17-1324, and two counts of especially aggravated robbery (Counts 4 and 5), in violation
of Tennessee Code Annotated section 39-13-403. The trial court merged Counts 4 and 5
and sentenced the Defendant to seventeen years’ imprisonment for these counts, merged
Count 3 into Count 1 and sentenced the Defendant to four years’ imprisonment for these
counts to run concurrently to Count 4, and six years’ imprisonment for Count 2 to run
consecutively to Count 1, for a total effective sentence of seventeen years’ imprisonment.
In this appeal as of right, the Defendant raises the following issues for our review1: (1)
whether the evidence is sufficient to sustain the Defendant’s convictions for especially
aggravated robbery, and (2) whether the trial court erred in (a) not giving the appropriate
definition of serious bodily injury and (b) instructing the jury on flight. Following our
review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR. and ALAN E. GLENN, JJ., joined.

Joshua Hedrick, Knoxville, Tennessee, for the Defendant-Appellant, Joshua Hurt.




      1
          We have reordered the Defendant’s issues for the sake of clarity.
Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Charme Allen, District Attorney General; and Phillip Morton, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                           OPINION

        After leaving a house party together, the Defendant, the victim, and their friend,
Ciara Reynolds, went to Reynolds’ house, where the Defendant called a friend to give him
a ride. When the Defendant’s friends, codefendants James McCoy and Couron Bennett2,
arrived, the Defendant retrieved a gun from their car, confronted the victim, and shot him
five times. The victim was treated for gunshot wounds to his arm and legs and had trouble
walking for months afterwards, among other injuries. The Defendant insisted that he
confronted the victim with a gun because the victim had lied to the Defendant about having
possession of the Defendant’s gun, and the Defendant shot the victim in self-defense. The
following proof was adduced at the Defendant’s trial, which took place from April 10-12,
2018.
        Secolia Johnson, the victim’s mother, responded to the hospital on May 8, 2016,
following an incident in which her son was shot five times in his legs and arm. Due to his
injuries, the victim was required to leave the hospital in a wheelchair, and his mother took
the victim to her daughter’s house, where the victim stayed for a week. During this time,
the victim’s mother had to lift him up to use the bathroom and bathe him, and she testified
that the victim lost the use of the right side of his body, including the ability to write with
his right hand. Johnson testified that the victim used a wheelchair for approximately two
months and used crutches for another two months because his foot was broken. She said
the victim was in “a lot of pain” the first time he tried to put pressure on his foot after he
was shot, so she took him to the hospital, where he was x-rayed and diagnosed with a
broken foot. She believed that she last saw the victim walking normally on his foot a day
or two before he was shot. She estimated that the victim did not regain full use of his legs
for six to seven months, and he could not use his hand for over a year.

       On cross-examination, Johnson agreed that the victim was in the hospital for a total
of four to five hours. She estimated that the victim noticed that he could not walk on his
foot about a week after he was shot. She stated that the victim would have been in a
wheelchair at a court hearing in October 2016. The Defendant introduced the victim’s
medical records into evidence. Johnson stated that she was not present at the hospital when
the victim had x-rays done after he was shot, but she assumed that he had x-rays done since
he was shot. She said she was “angry at the hospital because [the victim] was bleeding out
and they were pushing him out of the hospital as if he had just cut his finger.” She was
also angry that the hospital did not x-ray his foot “to know that they sent him home with a

       2
           Codefendants McCoy and Bennett were tried jointly with the Defendant.
                                              -2-
broken foot.” Johnson believed that the victim regained the full use of his hand in the early
part of 2017. She was unsure if the victim was making music videos or performing in
2016, but she was adamant that she took care of the victim “the whole time.” Upon further
questioning, she said, “for the most part, every move that [the victim] made, I had to
transport him for several months.” She agreed that he could have been making music
videos during that time, but she insisted that he was not performing in shows during 2016
after he was shot. On redirect examination, Johnson said that she did not know where the
victim was at that time.

       Ciara Reynolds testified that she had known the Defendant and codefendants
McCoy and Bennett for many years. She knew the victim in May 2016, and she and the
victim had been “close friend[s]” for a year or two. On May 7, 2016, the victim came to
Reynolds’ house, and they went to a studio on Sutherland Avenue. Reynolds believed that
they were at the studio for two to three hours, and she saw the victim with money when he
paid for the studio time. They left the studio and went to a house party around 9 or 10 that
evening. The Defendant was also present at the party, and Reynolds believed that the
Defendant saw the victim pull out his money at the party. Reynolds observed the
Defendant arguing with someone at the party, and the victim intervened in the argument.
She stated that she did not see the Defendant or the victim in possession of a weapon at the
party. She took possession of the victim’s money when the police showed up at the party,
but she returned the money to him when they got in the car to leave. She said she took the
money because she “just felt like he didn’t need it in his pocket at the time” because of the
commotion at the party.

        Reynolds, the victim, and the Defendant left the party in a car with Reynolds’ friend
and another woman, and they drove to Reynolds’ house on Burnside Street. Reynolds
identified her home and the house across the street on an aerial photograph, which was
entered into evidence. When they arrived at Reynolds’ house, she, the victim, and the
Defendant got out of the car and went into her garage. She said that, while they were in
the car, the Defendant used her phone to make a call for a ride from her house, but she did
not know how many calls he placed or what the Defendant said. She later corrected herself
and said that the Defendant used her phone when they got to her house. She also said that,
while they were in her garage, the victim was “counting his money to make sure it was all
there.” Eventually, codefendants McCoy and Bennett showed up to Reynolds’ house to
pick up the Defendant, and she, the Defendant, and the victim walked out to their car. She
stated that the car was parked on the street. At first, she only noticed codefendant McCoy
sitting in the passenger seat, and she eventually noticed codefendant Bennett in the driver’s
seat “after everything started happening.” Reynolds went to the passenger side of the car,
and she believed that the victim went to the driver’s side.



                                            -3-
        Reynolds said that the Defendant went to the passenger side of the car, and she
believed he was looking for something under the seat, although she could not see exactly
what he was doing. Reynolds then saw the Defendant walk around the front of the car, and
she noticed a gun in his hand. The Defendant was pointing the gun at the victim, who was
about six to eight feet from the Defendant. Reynolds heard the Defendant say, “You got
all that money in your pocket. I need it.” The victim responded, “Why you playing[,]” and
the Defendant began firing shots at the victim. Reynolds believed that she heard eleven to
twelve shots. She ran to her neighbor’s house, and she saw the victim moving towards the
grass, while the Defendant was following the victim and still shooting at him. At that point,
codefendants McCoy and Bennett were driving “up the hill” towards Dakota Avenue. She
saw the victim throw his money, and she guessed that the Defendant “went for the money.”
Reynolds ran into her house, her mother called the police, and she went to try to help the
victim. At the time, Reynolds saw that the victim was bleeding, but she believed that he
had only been shot twice. She later learned that the victim had been shot five times: once
in his right arm, and four times on different parts of his legs.

        On cross-examination, Reynolds described the victim as tall and athletic, with long
legs and arms. She could not recall if the victim had a holster on him at the party, but she
knew he did not have a gun on him. She said that the Defendant left the party with them
because he was going to get a ride from her house. Reynolds stated that the victim’s friend
came to her house sometime after they arrived, but she did not know much about him.
Reynolds believed the victim’s money was safer with her at the party because she had a
purse, and she said that there was only one “disagreement” at the party. She said that
codefendants McCoy and Bennett were eating when they pulled up to her house, and it did
not “look like they were there for a robbery[.]” The victim’s friend was also there when
codefendants McCoy and Bennett arrived, but her neighbor did not arrive until after the
victim was shot. Reynolds indicated where the victim and the Defendant were standing
when the altercation began on a diagram, and noted that they were both closer to the back
of the car. Reynolds visited the victim at the hospital after he was shot, and she stated that
she saw him regularly after that. She said that the victim did not go to the doctor to get his
foot checked until about a month and a half after the Defendant shot him. She also said
that that victim was off his foot for a “number of weeks” and that his foot still “[gave] him
problems” at the time of the Defendant’s trial. She did not believe that the victim was in a
wheelchair during fall 2016. She stated that she did not speak to Investigator Chas Terry
at the hospital, but she spoke to him the next day. Reynolds stated that they were only at
the car for a couple of minutes before the Defendant shot the victim. She did not see the
Defendant get into the codefendants’ car after the shooting. On redirect examination,
Reynolds stated that the victim had around five hundred dollars in cash on him that night.

      Officer Jonathan Gomez of the Knoxville Police Department (KPD) testified that
he processed the scene and photographed and collected evidence from Burnside Street,
                                            -4-
where the crimes in this case occurred. Officer Gomez located a gun at the crime scene
near Dakota Avenue, and he located shell casings closer to the “south side.” Officer Gomez
also took photographs of the crime scene, including four shell casings, the “clothing where
the victim was . . . located[,]” a liquor bottle, several blood stains and trails, a black holster
that was located inside the victim’s clothing, and a wooded area with blood on tree limbs
and vegetation. He collected the shell casings and the clothing from the crime scene.
Officer Gomez then went to the hospital, where he photographed the victim’s injuries.
Officer Gomez returned to the crime scene to collect and photograph a gun that was found
underneath another officer’s vehicle after it was moved. Upon inspection, he could tell
that the gun “appear[ed] to have malfunctioned.” Officer Gomez stated that there were
live rounds in the magazine, but he could not recall how many. He identified the following
items, which were also entered into evidence: the gun collected from the crime scene,
which was a nine-millimeter Smith & Wesson, five live nine-millimeter rounds found in
the magazine, one magazine, a piece of brass that jammed in the gun, and nine-millimeter
spent shell casings. Officer Gomez also checked the items for fingerprints using superglue
fuming, but he was not able to develop any usable fingerprints. On cross-examination,
Officer Gomez agreed that he could not determine how many guns were used that night
based on the number of bullets and shell casings found at the crime scene. He agreed that
varying circumstances could lead to the shell casings being found in different areas of the
crime scene. He did not know what kind of weapon went into the black holster found with
the victim’s clothes. He stated that he searched the area to see if he could find more shell
casings.

        KPD firearms examiner Patricia Resig, who testified as an expert in firearms
identification, examined the four shell casings collected from the crime scene and
determined that they were all fired from the same gun. As for the casing that jammed in
the firearm collected from the crime scene, Resig determined that “it could have been
actually fired in the same gun as the other four [casings], but there weren’t enough of the
individual characteristics for [her] to say that it was fired in the same gun.” Resig also
examined the gun collected from the crime scene, determined that it was a functioning gun,
and that “the four casings stated to be from . . . Burnside [Street] were fired in this
semiautomatic pistol. And the fifth exhibit that’s stated to be jammed in the Smith &
Wesson . . . displayed consistent class, some individual, and could have been fired in this
gun. However . . . there was not enough matching -- sufficient matching individual
characteristics.” Resig’s report was entered into evidence. On cross-examination, Resig
agreed that not all guns eject their casings.

      KPD Investigator Chas Terry responded to the hospital on the night of the offense,
spoke to the victim, and observed his injuries. He tried to follow up with potential
witnesses, and he was eventually able to interview Reynolds. After reviewing the crime
scene photographs and evidence and showing photographic lineups to the victim and
                                              -5-
Reynolds, Investigator Terry obtained search warrants for the Defendant and codefendants
McCoy and Bennett. Investigator Terry interviewed codefendant McCoy, who he knew
previously, and the video recording, as well as the rights waiver form, were entered into
evidence. Investigator Terry explained that codefendant Bennett went by the nickname
“Chaos,” codefendant McCoy went by the nickname “Rambo,” and the victim went by the
nickname “Kill.” He also explained that a “big homey” was “kind of like a handler;” “A
Homes” referred to Austin Homes, a community on the east side of Knoxville; and that
“throwing up wings” referred to “Gangster Disciple hand signs.” He stated that the
Gangster Disciples (“GD”) was a street gang in Knoxville and that the victim “used to be
GD,” and he said that “six oh” referred to the “Rollin 60 Crips,” another street gang in
Knoxville. Investigator Terry explained that the expression, “So the only reason [the
Defendant] did that to [the victim] was to show his ass in front of y’all” meant “an act to
gain notoriety.” He also said that a “big homey” is supposed to keep people in line. He
explained, “Very often people [who get robbed] don’t call the police if . . . they are robbers
themselves, if they have warrants, if they are associated with criminal activity.” He stated
that he had seen the victim at other hearings in this case, but he was unable to locate the
victim to testify at trial.

       On cross-examination, Investigator Terry explained that the Defendant and co-
defendant Bennett were family members and that co-defendant McCoy and the victim
knew each other. He stated that he interviewed Reynolds and the victim but that he did not
interview them together, and he did not remember whether Reynolds heard the victim’s
statement. Upon refreshing his recollection, Investigator Terry believed that Reynolds did
overhear his conversation with the victim. Defense counsel pressed Investigator Terry
about the presence of a “third individual” running through the woods near the crime scene
on the night of the offense, and Investigator Terry insisted that another officer included this
information in his report. Based on the information Investigator Terry received from the
victim and Reynolds, he did not follow up on the other officer’s information. Investigator
Terry also did not interview another individual mentioned in the other officer’s report.
Following this testimony, the State rested its case in chief.

       The Defendant, who was seventeen years old at the time of these offenses, testified
that codefendants Bennett and McCoy were both his cousins, that the victim’s brother was
his cousin, and that he had known Reynolds for “a while.” The Defendant met the victim
and Reynolds at a house party on May 8, 2016. The Defendant brought a gun to the party
because the victim asked him to bring one, but he said he did not plan on using it and he
did not know why the victim wanted him to bring it. He denied getting into an argument
with the victim at the party, but he said that some people he went to school with did get
into an argument. The Defendant said that, when the police arrived at the party, people
started running out the back door, and he gave his gun to Reynolds because “[he] didn’t
want to get caught with it, and she was a girl. [He] didn’t think they’d stop her and talk to
                                             -6-
her.” He did not recall seeing the victim give Reynolds any money. The Defendant then
walked to the car with his girlfriend, the victim, and Reynolds, and the victim told the
Defendant that he was “going [to] be mad” because “[Reynolds] got stopped by police and
had to throw the gun.” The Defendant said that there were no problems between him and
the victim until that point, and they were getting along “real good.” He said he was not
initially mad about the gun, stating, “What else would you expect somebody to do?”

       The Defendant stated that they were going to wait for the police to leave so that they
could search for his gun, but they ended up leaving the party and going to Reynolds’ house.
He said that everything was fine until he asked the victim and Reynolds why they left
without going back to get his gun. He said, “[I]t was something fishy about it anyway,
‘cause I never seen her stop from walking down the hill or never noticed the police stop a
group of people or anybody.” He explained that he needed the gun to protect himself based
on the neighborhood he grew up in. The Defendant said that, when he started asking the
victim for his gun back, the victim told him that he was not going to help him go back and
find the gun. The Defendant called codefendant Bennett for a ride because he was “feeling
[himself] get mad.” He said he did not tell codefendant Bennett that he was upset, and he
did not know who codefendant Bennett was with at the time.

        When codefendant Bennett arrived, the Defendant, the victim, and Reynolds went
outside to the car. The Defendant said, “And as I’m walking up, I’m walking behind them,
and the light shine on [the victim’s] hip, and I see my gun.” He said he “couldn’t believe
it,” and he “felt like they was [sic] testing [his] intelligence.” The Defendant went to the
car and asked codefendant McCoy “Do you have a gun?” Codefendant McCoy responded,
“No. Why[,]” and the Defendant opened the car door and saw the gun and grabbed it. The
Defendant explained that he did not know that codefendant McCoy was going to be in the
car with codefendant Bennett, and he stated that the gun he took from the car was the one
shown in the photographs. With the gun in his hand behind his leg, the Defendant walked
around the passenger side of the car, saw the victim talking to codefendant Bennett, and
the Defendant said, “I need my gun.” He said that the victim did not hear him, so he
repeated himself, and the victim said, “What you talking about?” The Defendant said that
the victim then turned to face him and that they were “within the wheels of the car” of each
other. He stated that the victim turned toward him, the Defendant “upped” his gun, and he
saw the victim reaching for his gun, so “that’s how the first shot hit his arm.” The
Defendant continued:

       I just took off and kept shooting. [The victim] was running, but like, as he
       [was] running, it’s like he -- he still reaching. So I took off running and kept
       shooting behind my back. Where as I’m running, I’m shooting like this
       ‘cause the gun is in my -- I’m right handed. So the gun is in my right hand.
       So I’m shooting like this.
                                            -7-
The Defendant said he was shooting behind him as he ran because he “didn’t want to get
shot.” He knew that the first shot hit the victim, but he did not know if any other shots hit
him. The Defendant then ran until he got home.

       The Defendant said that his gang membership had nothing to do with why he wanted
his gun back from the victim, and he was upset because the victim had lied to him about
the gun. He explained that he was not trying to hurt the victim but that he just wanted to
scare him into giving the gun back. The Defendant said that the victim did not see him
walking up to him, so he believed he could have shot him without the victim knowing. He
said he “wasn’t thinking” when he shot the victim, he did not want him to die, and he did
not aim for his head or his chest. He also said he did not “do or say anything with the intent
of communicating with [codefendants McCoy and Bennett] what was about to happen[.]”

        On cross-examination, the Defendant said that he retrieved codefendant McCoy’s
gun from “where the door pocket is when the door’s shut.” The Defendant said that he
never mentioned the victim’s money or a gun when he called codefendant Bennett for a
ride. The Defendant testified that he joined the Rollin 60 Crips on January 7, 2016, but he
was no longer a member of the gang at the time of trial. He stated that he had gang tattoos
that said “Rich Rollin” on his arms but that he had these covered up when he was on bond
for this case. He agreed that he posted Facebook videos with his “gang buddies” after he
joined, including videos with codefendants McCoy and Bennett, but he insisted that they
were his cousins and not “gang buddies.” He did not know whether codefendants McCoy
and Bennett were gang members, and he did not recall making a previous statement that
they were members of the Rollin 40 Crips. The Defendant affirmed that he had purchased
and possessed multiple firearms in the past, including the gun that the Defendant said he
brought to the party in this case. He said, “The gun that I allegedly shot [the victim] with
was not the gun I purchased. That’s the gun that he had in his holster.”

       The Defendant said that the victim told him about the house party and asked him if
he knew where he could get a gun. The Defendant was adamant that he did not get into an
argument with the victim at the party, and he said that nothing happened at the party that
made him angry at the victim. He also confirmed that everything was “cool” when they
arrived at Reynolds’ house. The Defendant said he spoke to codefendant Bennett twice on
the phone and that he only asked him for a ride. He stated that he walked to the passenger
side of codefendant Bennett’s car because he did not know that anyone else would be in
the car. When he saw codefendant McCoy in the passenger seat, he asked him if he had a
gun. The Defendant said he was frustrated because the victim and Reynolds lied to him
about his gun, and he wanted a gun so he could confront the victim about giving his gun
back. He said he did not point his gun at the victim and that he saw the victim reaching for
his gun when he shot him. He explained that “[the victim] never pointed a gun [at him]
                                            -8-
[because] [the Defendant] never gave him a chance[.]” The Defendant denied saying that
the victim “started shooting when [the victim] reached for [him] and [the victim] didn’t
have a gun.” He agreed that he shot the victim five times and that five shell casings were
found at the crime scene. The Defendant denied that he got into codefendant Bennett’s car
after he shot the victim. He said that the gun that he brought to the party that night was a
.38 revolver. The Defendant saw the victim at the Defendant’s juvenile transfer hearing,
and he stated that the victim did not have trouble walking at that time. Following his
testimony, the Defendant rested.

        On rebuttal by the State, Knox County Sheriff’s Office (KCSO) Detective Thomas
Walker, a detective in the gang investigation unit certified as an expert in gang
investigations, explained what a gang was and the categories that were used to determine
if a person was a member of a gang. He described the gang culture in Knox County,
discussing the Crips in particular. He also stated that a “big homey” was a “lower ranking
gang member” who recruited new members in order to “gain status in the gang.” He said
that the job of the big homey was to “guide that younger gang member into the rules of the
gang, what he’s expected to do, and then who he has to follow their leads and stuff thereof,
and who their-- who the rivals are.” He also said that younger gang members were
expected to do “pretty much anything the big homey [said][,]” which included committing
crimes and that this allowed younger members to gain status in the gang. Investigator
Walker also described the role of retaliation in gang culture. He stated that Crips and
Gangster Disciples “will cooperate with each other as long as it’s profitable for both gangs
to cooperate with each other, but usually they’re [] rival gangs.”

       Detective Walker testified that the Defendant admitted that he was in a gang and
that he had “pictures of [the Defendant] throwing hand gang signs [and] wearing gang
colors.” He also said that the Defendant had a felony criminal history. Detective Walker
explained that he developed a gang file on the Defendant when he became an adult and that
the juvenile court system previously kept a gang file on the Defendant. He stated that the
Defendant admitted that he was a gang member when he was booked into jail as an adult
and that the Defendant had “gang related” tattoos. He said that the Defendant still had the
gang tattoos at the time of his trial. On cross-examination, Detective Walker agreed that
the Defendant’s prior criminal history consisted of juvenile crimes only. He agreed that a
gang member could commit a crime unrelated to his or her gang membership.

       Investigator Terry, who also testified on rebuttal, brought the holster that was
recovered from the crime scene, and he also brought a revolver “similar to the one
described by [the Defendant][.]” He said that the holster was made for a semiautomatic
handgun, and the revolver did not fit into the holster properly. The holster was entered into
evidence. On cross-examination, Investigator Terry agreed that there were many different
types of revolvers. Defense counsel attached the holster to his hip and put the revolver into
                                            -9-
the holster, but Investigator Terry stated that the gun was “forced into [the] holster.” He
ultimately agreed that, if the cylinder was smaller, the revolver would not have to be forced
into the holster. On rebuttal, Reynolds testified that she never took possession of a gun at
the house party, and she did not see the Defendant or the victim with a firearm at the party.
She stated that the first time she saw a gun that night was when the Defendant shot the
victim. She acknowledged that the victim had a holster on his side, but she never saw a
gun in the holster that night. She said she never saw codefendant Bennett with a gun.

        Following deliberations, the jury convicted the Defendant of attempted voluntary
manslaughter (Count 1) as a lesser included offense of attempted first-degree murder,
employment of a firearm during the commission of or attempt to commit a dangerous
felony (Count 2), possession of a firearm with the intent to go armed during the commission
of or attempt to commit a dangerous felony (Count 3), and two counts of especially
aggravated robbery (Counts 4 and 5).3 The trial court held a sentencing hearing on June
29, 2018, during which the trial court merged Count 5 into Count 4 and Count 3 into Count
1. The trial court sentenced the Defendant to six years’ imprisonment for Count 2, which
was ordered to be served consecutively to Count 1. The trial court sentenced the Defendant
to a concurrent term of seventeen years’ imprisonment for Count 4 and four years for Count
1, for a total effective sentence of seventeen years’ imprisonment. On February 6, 2020,
the trial court conducted a hearing on the Defendant’s motion for new trial, which was
denied. The Defendant filed a timely notice of appeal, and his case is now properly before
this court for our review.

                                             ANALYSIS

        I. Sufficiency of the Evidence. The Defendant asserts that the evidence is
insufficient to support his convictions for especially aggravated robbery.4 He states, “[T]he
proof does not establish, under any light, that [the victim] suffered serious bodily injury as
defined in [Tenn. Code Ann.] § 39-11-106(a)(36).” He also argues that the State did not
prove that the victim’s foot was broken when he went to the hospital after the shooting and
that “the proof is lacking in a causal nexus between [the victim’s] time in the wheelchair
and the shooting.” The State responds the proof was more than sufficient for a rational
jury to find beyond a reasonable doubt that the victim suffered serious bodily injury as the
result of the Defendant’s attack. We agree with the State.

      “Because a verdict of guilt removes the presumption of innocence and raises a
presumption of guilt, the criminal defendant bears the burden on appeal of showing that

        3
         Codefendants McCoy and Bennett were acquitted on all counts.
        4
         The Defendant does not challenge the sufficiency of the evidence as it relates to any of his other
convictions.
                                                  - 10 -
the evidence was legally insufficient to sustain a guilty verdict.” State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)).
“Appellate courts evaluating the sufficiency of the convicting evidence must determine
‘whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.’” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting Jackson
v. Virginia, 443 U.S. 307, 319 (1979)); see Tenn. R. App. P. 13(e). When this court
evaluates the sufficiency of the evidence on appeal, the State is entitled to the strongest
legitimate view of the evidence and all reasonable inferences that may be drawn from that
evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011) (citing State v. Majors, 318
S.W.3d 850, 857 (Tenn. 2010)).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Sutton, 166 S.W.3d 686,
691 (Tenn. 2005); State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). The standard of review
for sufficiency of the evidence “‘is the same whether the conviction is based upon direct
or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of fact
must evaluate the credibility of the witnesses, determine the weight given to witnesses’
testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d 331,
335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)).
Moreover, the jury determines the weight to be given to circumstantial evidence, and the
inferences to be drawn from this evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence, are questions primarily for the jury.
Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)).
When considering the sufficiency of the evidence, this court “neither re-weighs the
evidence nor substitutes its inferences for those drawn by the jury.” Wagner, 382 S.W.3d
at 297 (citing State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)).

        As relevant here, especially aggravated robbery requires the State to prove a robbery
that was “(1) [a]ccomplished with a deadly weapon; and (2) [w]here the victim suffer[ed]
serious bodily injury.” Tenn. Code Ann. §§ 39-13-403(a)(1), (2). Especially aggravated
robbery requires proof of both elements: use of a deadly weapon and serious bodily injury
to the victim. See Stewart v. State, 33 S.W.3d 785, 792 (Tenn. 2000). “Robbery” is the
“intentional or knowing theft of property from the person of another by violence or putting
the person in fear.” Tenn. Code Ann. § 39-13-401(a) (2010). “Bodily injury” is defined
to include “a cut, abrasion, bruise, burn or disfigurement, and physical pain or temporary
illness or impairment of the function of a bodily member, organ, or mental faculty.” Tenn.
Code Ann. § 39-11-106(a)(2) (2010). “Serious bodily injury” is defined as “bodily injury
that involves: (A) A substantial risk of death; (B) Protracted unconsciousness; (C) Extreme
physical pain; (D) Protracted or obvious disfigurement; [or] (E) Protracted loss or
                                           - 11 -
substantial impairment of a function of a bodily member, organ or mental faculty[.]” Tenn.
Code Ann. § 39-11-106(a)(34); State v. Farmer, 380 S.W.3d 96, 100-01 (Tenn. 2012).

        Here, the Defendant does not dispute that he shot the victim or that there was “some
proof of a taking”; instead, he only challenges the element of serious bodily injury. The
Defendant contends that his actions did not cause a substantial risk of death because no one
testified to this effect and because the victim was hospitalized for less than five hours. He
notes that the victim did not testify and no witnesses testified that the victim experienced
protracted unconsciousness or extreme physical pain. He asserts that there was no proof
of protracted or obvious disfigurement or of protracted loss or substantial impairment of a
function of a bodily member. He states that when the victim’s mother said that the victim
was in a wheelchair there was also proof that the victim was going places and performing
shows during this time. He contends that this proof is merely evidence of bodily injury but
does not rise to the level of serious bodily injury. Relying on State v. Sims, 909 S.W.2d
46, 49 (Tenn. Crim. App. 1995), the Defendant states that “the list of types of serious bodily
injury must be construed as . . . coming from the same class.” He contends “evidence that
a man used a wheelchair and crutches for a few months is not the same sort of impairment
or loss of a bodily member that would be in the class of substantial risk of death.”

        Relying on the victim’s medical records and witness testimony, the State contends
that there was “more than sufficient evidence of both ‘extreme physical pain’ and
‘protracted loss or substantial impairment of a function of a bodily member.’” The State
asserts that “the victim’s medical records show that he was shot at least five times[,]” that
“[p]ain was noted as a symptom of his injuries[,]” and “x-rays revealed that numerous
‘ballistic fragments’ remained in the victim’s legs.” The State also notes that the victim’s
mother and Reynolds each testified as to the extensive nature of the victim’s injuries.

        The distinction between “bodily injury” and “serious bodily injury” is generally a
question of fact for the jury and not one of law. State v. Barnes, 954 S.W.2d 760, 765-66
(Tenn. Crim. App. 1997). This Court has explained that when determining whether a
victim’s injuries amount to serious bodily injury the “subjective nature of pain is a question
of fact to be determined by the trier of fact.” State v. Goff, No. W2020-00153-CCA-R3-
CD, 2020 WL 7040981, at *4 (Tenn. Crim. App. Nov. 30, 2020) (citing State v. Ryan
Love, No. E2011-00518-CCA-R3-CD, 2011 WL 6916457, at *4; see State v. Eric A.
Dedmon, No. M2005-00762-CCA-R3-CD, 2006 WL 448653, at *5 (Tenn. Crim. App.
Feb. 23, 2006) (“The difference between ‘physical pain’ and ‘extreme physical pain’ is
analogous to the difference between ‘bodily injury’ and ‘serious bodily injury,’ and as such,
determining the severity of pain suffered is within the province of the jury.”)) Based upon
its verdict, the jury clearly found that the injuries that the victim suffered as a result of
being shot five times by the Defendant, including the loss of the use of his legs for several
months, the loss of the use of his right hand for over a year, and “a lot of pain,” sufficient
                                            - 12 -
to find that the victim suffered serious bodily injury. Additionally, the jury accredited the
testimony that the victim fractured his foot as a result of the Defendant’s actions, as was
within its province. Accordingly, the evidence is sufficient to support the Defendant’s
convictions for especially aggravated robbery, and he is not entitled to relief on this issue.

        II. Jury Instructions. Next, the Defendant argues that there were multiple errors
in the jury instructions, while the State contends that the trial court accurately instructed
the jury. The right to trial by jury is guaranteed by the United States and Tennessee
Constitutions. U.S. Const. amend. VI; Tenn. Const. art. I, § 6. It follows that a defendant
also has a right to a correct and complete charge of the law, so that each issue of fact raised
by the evidence will be submitted to the jury on proper instructions. State v. Garrison, 40
S.W.3d 426, 432 (Tenn. 2000). Because questions regarding the propriety of jury
instructions are a mixed question of law and fact, the standard of review is de novo with
no presumption of correctness. State v. Hawkins, 406 S.W.3d 121, 128 (Tenn. 2013)
(citing State v. Rogers, 188 S.W.3d 593, 628-29 (Tenn. 2006); State v. Thacker, No.
E2011-02401-CCA-R3-CD, 2012 WL 4078440, at *8 (Tenn. Crim. App. Sept. 18, 2012)).

       When reviewing challenged jury instructions, we must look at “the charge as a
whole in determining whether prejudicial error has been committed.” In re Estate of Elam,
738 S.W.2d 169, 174 (Tenn. 1987) (citation omitted); see State v. Phipps, 883 S.W.2d 138,
142 (Tenn. Crim. App. 1994). “‘An instruction should be considered prejudicially
erroneous only if the jury charge, when read as a whole, fails to fairly submit the legal
issues or misleads the jury as to the applicable law.’” State v. Majors, 318 S.W.3d 850,
864-65 (Tenn. 2010) (quoting State v. Faulkner, 154 S.W.3d 48, 58 (Tenn. 2005)); see
State v. Hodges, 944 S.W.2d 346, 352 (Tenn. 1997) (citing State v. Forbes, 918 S.W.2d
431, 447 (Tenn. Crim. App. 1995); Graham v. State, 547 S.W.2d 531, 544 (Tenn. 1977)).

              a. Serious Bodily Injury. The Defendant asserts that the trial court
incorrectly instructed the jury on the definition of serious bodily injury. Relying on State
v. Farmer, 380 S.W.3d 96 (Tenn. 2012), the Defendant states, “Determining whether
serious bodily injury was present based on the substantial risk of death requires looking to
the injury which actually occurred, not the injury which could have occurred from the
conduct.” He asserts that “the only possible basis for serious bodily injury in this case was
the substantial risk of death” and that “the jury, without adequate guidance, may wrongly
conclude that a gunshot wound is a per se substantial risk of death.” The Defendant
contends that the trial court should have added the following language to the jury
instruction on serious bodily injury: “In determining whether there was a serious bodily
injury[,] you must look to the injury which actually occurred rather than the injury which
could have occurred.” In response, the State contends that the trial court properly
instructed the jury on the definition of serious bodily injury and that “[the Defendant’s]
proposed special jury instruction was not an accurate summation of the law[,]” as it was
                                            - 13 -
“an overbroad statement of the law.” The State also argues that the Defendant “risked
waiver of this issue by failing to include the parties’ opening and closing arguments in the
trial transcripts” because “without a complete record, it is unclear whether the State even
asked the jury to find that serious bodily injury occurred based on a ‘substantial risk of
death.’”

       The trial court gave the following instruction to the jury on serious bodily injury:
       “Serious bodily injury” means bodily injury that involves a substantial risk
       of death; protracted unconsciousness; extreme physical pain; protracted or
       obvious disfigurement; or protracted loss or substantial impairment of a
       function of a bodily member, organ or mental faculty.

As we discussed in the previous section, this is the definition of serious bodily injury as set
out in Tennessee Code Annotated section 39-11-106(a)(34). As we also discussed, the
evidence presented at the Defendant’s trial was sufficient to support his convictions for
especially aggravated robbery and to support the jury’s determination that the victim
suffered serious bodily injury. The Defendant’s main issue here is that a gunshot wound
does not always constitute a substantial risk of death, as discussed in Farmer, 380 S.W.3d
96. However, as discussed in the previous section, a substantial risk of death was not the
only basis upon which the jury could have concluded that the victim suffered serious bodily
injury. Additionally, Farmer says nothing about changing the jury instructions to include
the language proposed by the Defendant. Accordingly, we conclude that the jury
instructions given to the jury on serious bodily injury were proper, and the Defendant is
not entitled to relief on this issue.

               b. Flight. The Defendant also asserts that the trial court erred in instructing
the jury on flight, as he states that “there was no proof of a subsequent hiding out [in the
community] anywhere in the transcript.” The State responds, “[E]ven if the proof were
insufficient to warrant a flight instruction, any error was harmless.” The State also asserts
that “the language of the jury instruction on flight is ‘relatively benign[,]’” as it “clearly
required that the jury find that [the Defendant] not only left the scene but also that he
engaged in evasion or concealment to avoid arrest or prosecution[, and] [t]he instruction
also advises the jury that flight does not necessarily reflect knowledge of guilt.”

        “In order for a trial court to charge the jury on flight as an inference of guilt, there
must be sufficient evidence to support such instruction.” State v. Berry, 141 S.W.3d 549,
588 (Tenn. 2004). Sufficient evidence exists supporting a jury instruction on flight where
there is evidence of “both a leaving the scene of the difficulty and a subsequent hiding out,
evasion, or concealment in the community, or a leaving of the community for parts
unknown.” State v. Burns, 979 S.W.2d 276, 289-90 (Tenn. 1998) (internal quotation,
emphasis, and citation omitted). The State may satisfy the subsequent hiding out, evasion,
                                             - 14 -
or concealment requirement by presenting proof from which a jury might infer that the
defendant committed such acts. State v. Payton, 782 S.W.2d 490, 498 (Tenn. 1989);
Rogers v. State, 455 S.W.2d 182, 186-87 (Tenn. Crim. App. 1970).

       The trial court gave the following jury instruction regarding flight:

       The flight of a person accused of a crime is a circumstance which, when
       considered with all the facts of the case, may justify an inference of guilt.
       Flight is the voluntary withdrawal of oneself for the purpose of evading arrest
       or prosecution for the crime charged. Whether the evidence presented proves
       beyond a reasonable doubt that the defendant fled is a question for your
       determination.

       The law makes no precise distinction as to the manner or method of flight; it
       may be open, or it may be a hurried or concealed departure, or it may be a
       concealment within the jurisdiction. However, it takes both a leaving the
       scene of the difficulty and a subsequent hiding out, evasion, or concealment
       in the community, or a leaving of the community for parts unknown, to
       constitute flight.

       If flight is proved, the fact of flight alone does not allow you to find that the
       defendant is guilty of the crime alleged. However, since flight by a defendant
       may be caused by a consciousness of guilt, you may consider the fact of
       flight, if flight is so proven, together with all of the other evidence when you
       decide the guilt or innocence of the defendant. On the other hand, an entirely
       innocent person may take flight and such flight may be explained by proof
       offered, or by the facts and circumstances of the case.

       Whether there was flight by the defendant, the reasons for it, and the weight
       to be given to it, are questions for you to determine.

We note that the aforementioned instruction has been cited with approval by this court.
See State v. Kendricks, 947 S.W.2d 875, 885-86 (Tenn. Crim. App. 1996) (citing State v.
Payton, 782 S.W.2d 490, 497-98 (Tenn. Crim. App. 1989); State v. Whittenmeir, 725
S.W.2d 686, 688 (Tenn. Crim. App. 1986)).

       Following our review, we conclude that the evidence presented at trial was sufficient
to support the jury instruction on flight. The Defendant admitted to shooting the victim
and fleeing the crime scene, running until he reached home. Although the Defendant
contends that the evidence does not support that he was hiding out in the community, the
facts presented at trial could support the conclusion that the Defendant was hiding out to
                                            - 15 -
avoid prosecution. Additionally, given the language of the specific instruction and the
overwhelming proof of the Defendant’s guilt, any error in giving the instruction was
harmless. See State v. Smith, 893 S.W.2d 908, 918 (Tenn. 1994) (concluding that the trial
court’s instruction on flight, coupled with the overwhelming evidence of the defendant’s
guilt, rendered any error regarding the instruction harmless). The Defendant is not entitled
to relief on this issue.

                                     CONCLUSION

     Upon a thorough review of the relevant facts and applicable law, we affirm the
judgments of the trial court.

                                             ____________________________________
                                             CAMILLE R. MCMULLEN, JUDGE




                                           - 16 -